I concur in the holding that the findings of agency must be upheld because the answer itself states that "on or about April 5th, 1930, Wm. Stevenson, employee of defendant company, installed a pump," etc. And in the answer the defendant admits the allegation of the complaint that "plaintiffs contracted with defendant company, for a valuable consideration, through its agent Wm. Stevenson, for the installation by defendant company of various gasoline pumps," etc. If it were not for the pleadings asserting and admitting agency in the installation of the pumps, the finding of agency could not be upheld because the evidence which was admitted is contrary thereto.
I also concur in the holding that the language of the equipment lease of April 11, 1930, did not absolve the defendant *Page 335 
from liability for negligent installation if its duty was to install the pump. The contract of plaintiffs was to exonerate from liabilities "arising from the existence or use of said equipment" and not from a liability incurred in bringing the installed pump into existence. I also concur in the holding that there is sufficient evidence to support a finding of negligence in the installation.
I think the judgment is excessive. The complaint alleged that plaintiffs during the months of May, June, July, August, and September, 1931, lost considerable quantities of gasoline which they could not account for. It proceeds to allege that they complained to the defendant company, but the latter refused to investigate or determine the cause of said loss until on or about the 15th day of September, 1931. During much of this time Mr. Jankele tells us he believed from his bank deposits from gas sales as compared to deliveries made to him that gas was escaping from somewhere in his three pumps. It would appear to have been a very easy matter for him to fill up each tank and keep a record of all the amounts sold from such tank until empty. This would certainly have apprised him of the leak. Yet he did not do so, but states that he notified Stevenson and the tank wagon men and that they refused to investigate. The contract of April 11, 1930, required him at "his expense to keep said equipment in good order and repair." While this would not impose on him the responsibility for a leak due to defendant's negligent installation, certainly, until the excavation in September, 1931, he would not know whether it was due to a negligent installation or otherwise that gas was leaking away. There was an implied duty on his part to discover whether the pump needed repairing; otherwise he could not fulfill his duty to repair when it devolved on him. Yet he excuses his neglect to ascertain the source of the dissipation by saying he notified the company to investigate. He had the duty to move timely and endeavor to mitigate his loss and therefore his damages. He cannot charge the defendant with the total loss during this whole period, but only during *Page 336 
that period within which he could reasonably have discovered that there was a leak and ascertained its cause and had it repaired. This appears, at the latest, to be in July, when he was losing about 49 gallons a day and definitely concluded he had a leak. After that he could not sit supinely by waiting for the defendants to find his leak and charge them with all losses up to the time they discovered it in September.
I think assignment No. 17 directed at finding No. 4 is sufficient to present the question of whether plaintiff did what he reasonably could to mitigate his damages. The evidence shows that by the middle of July plaintiff definitely concluded there was a leak. He should then have moved to discover in which tank it was. The gasoline lost in May was 581 gallons; in June 403 gallons; July 1,507 gallons. If we figure that half of the July losses occurred up to July 15th, the total loss to that time would be 1,797 gallons. At the average price of 18.287 cents per gallon (procured by dividing the judgment of $615 by the total lost gallonage claimed), the damages would be $328.62. Unless the plaintiffs consent to remit $286.48 of their judgment, I think the case should be reversed and remanded for a new trial.